Citation Nr: 0638673	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  03-23 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for cancer of the tongue, 
claimed as secondary to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1968.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in April 2005 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

On file is an Appointment of Veterans Service Organization as 
Claimant's Representative (VA Form 21-22) completed by the 
veteran in July 2003, which appoints Disabled American 
Veterans (DAV) as his designated representative.  In April 
2006, the veteran submitted a VA Form 21-22 appointing 
Veterans of Foreign Wars of the United States (VFW) as his 
designated representative.  In July 2006, DAV submitted an 
'Appellant's Post-Remand Brief' in support of the veteran's 
claim.  In August 2006, a representative from VFW indicated 
that they were prohibited from accepting representation 
subsequent to a substantive appeal being filed, and while a 
case is in remand status.  Thus, VFW was unable to accept 
representation.  In August 2006, VA issued correspondence to 
the veteran explaining that he had not revoked his power of 
attorney with DAV, and that VFW was unable to accept 
representation.  A list of recognized service organizations 
was provided to the veteran, along with a VA Form 21-22, 
however, to date the veteran has not responded.  Thus, DAV 
remains the veteran's designated appointed representative, 
per the July 2003 VA Form 21-22.


FINDINGS OF FACT

1.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange.

2.  Cancer of the tongue was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is cancer of the tongue otherwise related to the 
veteran's active duty service, including exposure to 
herbicides.


CONCLUSION OF LAW

Cancer of the tongue was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in March 2003.  
The letter predated the April 2003 rating decision.  See id.  
Subsequently, the veteran was issued another VCAA letter in 
April 2005.  Collectively, the VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The March 2003 and April 2005 
letters have clearly advised the veteran of the evidence 
necessary to substantiate his claim. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and an effective date, as it pertains to his service 
connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Despite initial inadequate notice provided to the 
veteran, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In any event, since 
the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Board also declines to obtain a medical nexus opinion 
with respect to the veteran's service connection claim 
because there is no evidence of pertinent disability in 
service or within the applicable one-year period post 
service.  Thus, while there is evidence of a diagnosis of 
cancer of the tongue, there is no true indication that the 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
negative examination performed at separation, and that the 
lack of diagnosis of the claimed disability several years 
post-service, any opinion relating pertinent disability to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility. See 38 C.F.R. § 3.102 (2005).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

Post-service VA medical records reflect that in December 1975 
the veteran sought treatment for complaints of a growth on 
his tongue.  Examination showed a 6 millimeter papilla on the 
left side of the tongue.  Biopsy showed squamous papilloma, 
and the growth was excised.  In November 1976, a recurrence 
of papilloma of the tongue was noted.  In December 1977, a 
lesion of the left anterior tongue was determined to be 
verrucous carcinoma and was re-excised.  A February 1978 
tongue wedge showed a focal scar.  He sought treatment for a 
wound infection in March 1978.  Since that time, there have 
been no complaints of recurrence.  Subsequent treatment 
records simply reflect a history of tongue cancer that was 
removed surgically.

As the veteran served in Vietnam during the applicable time 
period, he is presumed to have been exposed to herbicide 
agents.  38 U.S.C.A. § 1116(f).  Cancer of the tongue, 
however, is not among the disabilities listed in 38 C.F.R. § 
3.309(e).  In that regard, the Board again notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  For these reasons, 
the Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, 
presumptive service connection for this disorder due to Agent 
Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection on a direct basis is 
warranted.  In that regard, the Board notes that the 
veteran's service medical records are negative for a 
diagnosis of cancer of the tongue or notations of 
manifestations attributable to cancer of the tongue.  A 
Report of Medical History completed by the veteran in October 
1968 for separation purposes reflects that he checked the 
"No" box with regard to 'tumor, growth, cyst, cancer.'  
Likewise, an examination performed for separation purposes in 
October 1968, reflects that his mouth and throat were 
clinically evaluated as normal.  Based on the foregoing, it 
cannot be said that cancer of the tongue was present in 
service, nor was it aggravated by service.

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In that regard, the Board again notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).
In making this determination, the Secretary relied on reports 
received from the National Academy of Sciences, as well as 
all other sound medical and scientific information and 
analyses available.  Id.; see also 38 U.S.C.A. § 1116(b)(2).  
There is no other medical evidence of record to rebut the 
conclusion that there is no positive association between 
exposure to Agent Orange and the development of cancer of the 
tongue.

Moreover, cancer of the tongue was not initially diagnosed 
until December 1975, over 7 years after the veteran's 
separation from service.  The presumption of service 
connection under 38 C.F.R. §§ 3.307 and 3.309(a) therefore 
does not attach.

The Board has considered the veteran's lay contentions that 
his cancer of the tongue was as a result of exposure to Agent 
Orange in service.  As a layperson, however, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no medical evidence of record to support an 
etiological relationship between any in-service exposure to 
Agent Orange and the veteran's cancer of the tongue.  

In summary, as cancer of the tongue was not shown in service 
or within one year of service discharge, and because there is 
no evidence of record suggesting that the veteran's cancer of 
the tongue was related to his active service, including 
exposure to Agent Orange, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for cancer of the tongue.


ORDER

Entitlement to service connection for cancer of the tongue, 
claimed as secondary to exposure to herbicides is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


